Citation Nr: 1137689	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral cervical radiculopathy associated with the service-connected cervical spinal stenosis.

2.  Entitlement to service connection for bilateral lumbosacral radiculopathy, associated with the service-connected lumbar spinal stenosis.  

3.  Entitlement to service connection for peripheral neuropathy of the upper right extremity.

4.  Entitlement to service connection for peripheral neuropathy of the upper left extremity.

5.  Entitlement to service connection for peripheral neuropathy of the lower right extremity.

6.  Entitlement to service connection for peripheral neuropathy of the lower left extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to November 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2005 and January 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In the April 2005 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, and arthritis of the right small finger.

In the January 2006 rating decision, the RO denied service connection for a heart condition, cervical radiculopathy, lumbosacral spine strain and radiculopathy, peripheral neuropathy of the bilateral upper and lower extremities, and bilateral leg disorders; and special monthly pension based on the need for aid and attendance of another person.

The Veteran testified before the Board at a hearing held in September 2008.  A transcript of the hearing is associated with the claims file.  At this hearing, the Veteran clarified that the claimed bilateral leg disorder actually manifests as a bilateral knee disorder.  In reviewing the initial claim for service connection, the Veteran's October 2005 claim for compensation specified service connection for the knees.  Therefore, the issue of service connection for a bilateral leg disorder, was recharacterized as entitlement to service connection for a bilateral knee disorder.

In February 2009, the Board granted the claim for entitlement to special monthly pension based on aid and attendance.  This decision was effectuated by way of a September 2009 rating action.  Hence, this matter is no longer on appeal.  The remaining issues on appeal were remanded for additional development of the record.  

In July 2010, the case was again before the Board, at which time, the Board denied the Veteran's claims of service connection for bilateral hearing loss, tinnitus, a respiratory disorder (diagnosed as interstitial fibrosis), heart disease, and a bilateral knee disorder.  The remaining claims on appeal were once again remanded back to the RO for additional development of the record.  

Upon completion of the requested development, but before the case was returned to the Board for appellate disposition, the RO issued a rating decision in April 2011.  In that decision, the RO granted service connection for lumbar spinal stenosis, moderate to severe (previously claimed as chronic lumbosacral strain); cervical spinal stenosis, moderate to severe (previously claimed as arthritis of the cervical spine); and, right pinky finger osteoarthritis, mild to moderate (previously claimed as posttraumatic and degenerative change right pinky finger).  As these grants of service connection are considered complete grants of the benefits sought on appeal with respect to those issues, the matters are no longer in appellate status or before the Board.  

With regard to the remaining six issues on appeal at this time, the RO issued a supplemental statement of the case (SSOC) in May 2011 and returned the case to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The medical evidence of record establishes that the Veteran has radiculopathy associated with his service-connected cervical and lumbar spinal stenosis/disc disease.  

2.  The Veteran's peripheral neuropathy of the upper right and left extremities first manifested years after service and is more likely than not related to non-service connected Lyme disease and is not related to his service or any aspect thereof, including the service-connected cervical stenosis/disc disease.  

3.  The Veteran's peripheral neuropathy of the lower right and left extremities first manifested years after service as is more likely than not related to non-service-connected Lyme disease and is not related to his service or any aspect thereof, including the service-connected lumbar stenosis/disc disease.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cervical radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for entitlement to service connection for lumbar radiculopathy have been met.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Peripheral neuropathy of the upper right extremity was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


4.  Peripheral neuropathy of the upper left extremity was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

5.  Peripheral neuropathy of the lower right extremity was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

6.  Peripheral neuropathy of the lower left extremity was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the claims of service connection for radiculopathy associated with the service-connected cervical and lumbar stenosis/disc disease are granted, any defect with respect to VAs notice and assistance as it pertains to those claims is harmless error.  

With regard to the Veteran's claims of service connection for peripheral neuropathy of the upper and lower extremities, the RO provided the appellant pre-adjudication notice by letter dated September 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim, and the relative duties of VA and the claimant to obtain evidence.  

The Veteran responded to RO's letter in December 2005, indicating he had no other information or evidence to give VA to substantiate his claims.  

Then, in March 2006 and March 2009, the RO provided the Veteran with notice of how initial ratings and effective dates are assigned for all grants of service connection.  The claims were thereafter readjudicated by way of the May 2011 supplemental statement of the case.  

The Veteran provided testimony at a travel Board hearing at the RO in September 2008 and the issues were remanded in February 2009 for additional development of the record.  Another duty-to-assist letter was sent to the Veteran in March 2009 and VA medical records were requested and received from the New Jersey VA Health Care System in August 2009.  

The issues were remanded again in July 2010 for additional development of the record, to include a VA examination and a request to obtain additional relevant treatment records.  The RO complied with the remand instructions.  The VA examinations were held in September 2010 and the RO sent the Veteran another duty-to-assist letter in July 2010 requesting that he identify any additional relevant treatment records.  

The Veteran's case was re-adjudicated and he was issued a supplemental statement of the case in March 2011.

In light of the notices sent to the appellant, as discussed above, the duty to notify has been met.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained a medical opinion as to the etiology of the current peripheral neuropathy, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for radiculopathy of the cervical spine and the lumbar spine.  The Veteran also seeks service connection for peripheral neuropathy of the upper and lower extremities.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

The medical evidence in this case shows that the Veteran has radiculopathy of the cervical spine and lumbar spine and that his radiculopathy is associated with the service-connected spinal stenosis/disc disease.  The evidence also shows that the Veteran has a separate disability of peripheral neuropathy of the upper and lower extremities, and that the peripheral neuropathy is most likely associated with non-service-connected Lyme disease.

X-rays of the cervical spine from August 2005 note severe degenerative disc disease at C5-6-7 with marked narrowing of joint spaces with marginal sclerosis and osteophytes formation.  There were also degenerative changes in the articular facet joints at C3 through C7.  

At a VA examination of the lumbar spine in October 2005, the examiner referred to x-rays studies that revealed multilevel degenerative disc disease.  The diagnosis was lumbar spinal stenosis with bilateral L4 radiculopathy, multilevel DJD.  

At an October 2005 examination for neurological disorders, the examiner noted the Veteran's complaints of pain and numbness of both upper extremities and both hands, legs and feet for the last several years.  The Veteran reportedly started to get neck pain and stiffness about 10 years prior to the examination which radiated to both upper extremities, both arms and elbows.  The Veteran had been complaining of numbness and weakness of both upper extremities since about the last 10 years.  Turning the neck to the sides and up also aggravated the symptoms.  The Veteran also complained of lower back pain for 10 years.  The back pain started from the lower back and radiated to both posterolateral thighs to the anterolateral leg, and posterolateral thigh to anterolateral aspect of both legs, to both feet, off and on for 10 years.  

The examiner referred to a January 2002 magnetic resonance imaging (MRI) of the lumbar spine which showed a large herniated disc on L3-L4 and L5-S1 disc bulge and marked osteophytes and narrowing of the neural foraminal spinal canal.  

The examiner noted that the Veteran continued to have lower back pain and both cervical and lumbosacral radiculopathy symptomatology.  Additionally, the Veteran gave a history of Lyme disease for at least 9 to 10 years and had neuropathy symptoms in both hands, legs and feet, secondary most likely to the Lyme disease, according to the examiner.  

Physical examination led to a diagnosis of chronic lumbosacral strain; bilateral lumbosacral radiculopathy; bilateral cervical radiculopathy; and, peripheral neuropathy of both upper extremities and lower extremities, most likely secondary to residuals of Lyme disease.  

During the September 2008 hearing before the Board, the Veteran related the cervical and lumbar radiculopathy to his military service.
  
At a VA spine examination in September 2010, the examiner noted a review of the claims file.  The history of the Veteran's neck and low back pain was noted.  The Veteran also reported symptoms of numbness, paresthesia and leg weakness.  The examiner specifically noted that the etiology of these reported symptoms was not unrelated to the claimed disability of spinal stenosis.  The examiner also noted the Veteran's complaints of radiating pain shooting down the upper limbs and lower limbs.  September 2010 x-rays of the cervical spine revealed moderate to severe spondylitic changes.  Lumbar spine x-ray from October 2005 noted multilevel degenerative disc disease.  The diagnosis was cervical spinal stenosis, moderate to severe; and lumbar spinal stenosis, moderate to severe.  Spinal stenosis is the "narrowing of the vertebral canal, nerve root canals, or intervertebral foramina of the lumbar spine caused by encroachment of bone upon the space."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1576 (28th ed. 1994).
 
At a September 2010 VA peripheral nerves examination, the examiner noted a review of the claims file.  The Veteran reported a freezing sensation from his elbows all the way down to his fingertips.  The Veteran reported the symptoms started soon after discharge from service, but that he didn't start noticing them until 5 or 6 years previously.  The Veteran reported that the symptoms have become more pronounced.  The Veteran also reported neuropathy symptoms in both hands, legs and feet.  The diagnosis was peripheral neuropathy, bilateral upper and lower extremities most likely secondary to residual of Lyme disease.

In sum, the medical evidence in this case shows that the Veteran has radiculopathy which is due to and associated with the service-connected cervical spinal stenosis and lumbar spinal stenosis.  The diagnosis of radiculopathy was established pursuant to examinations in 2005 and the association with the spinal stenosis is obvious, as the very nature of radiculopathy involves spinal nerve root compression.  Moreover, the examiner in 2005 diagnosed lumbar spinal stenosis with bilateral L4 radiculopathy, multilevel DJD.  

Although the examiner in September 2010 did not specifically diagnose radiculopathy per se, that examiner did not indicate that the radiculopathy diagnosed in 2005 did not exist, or that the findings from the 2005 examination were in error.  There is no evidence of record to suggest that the diagnosis of cervical radiculopathy provided in October 2005 is erroneous.  

Moreover, given the RO's April 2011 rating decision granting service connection for lumbar spinal stenosis and cervical spinal stenosis; and, the natural relationship between these disabilities and radiculopathy, there is enough evidence to grant this claim.  

The evidence of record establishes that the Veteran has cervical radiculopathy associated with the service-connected cervical spinal stenosis and lumbar radiculopathy associated with the service-connected lumbar spinal stenosis.  In light of these findings, service connection for radiculopathy of the cervical spine and lumbar spine segments is warranted.  

By contrast, service connection for peripheral neuropathy is not warranted.  Two VA examiners have opined that the Veteran's peripheral neuropathy is more likely than not associated with non-service connected Lyme disease.  There is no other competent medical evidence of record to contradict these findings.  The etiology of the Veteran's peripheral neuropathy is a complex medical question that requires the opinion of a medical professional.  Nonetheless, the Veteran is certainly competent to state when his symptoms began.  

Although the Veteran stated at his September 2010 examination that he had symptoms of peripheral neuropathy shortly after discharge from service, this statement is inconsistent with other statements in the record as to the approximate onset of his peripheral neuropathy symptoms.  At the examination in October 2005, the Veteran reported that his symptoms began approximately 10 years prior to that examination, which would be long after discharge from service.  

Additionally, there is a lack of any complaints or findings of peripheral neuropathy for years after service.  This lack of evidence, coupled with the Veteran's inconsistent statements, and VA opinions linking the peripheral neuropathy to non-service-connected Lyme disease is overwhelming, highly probative evidence against the claim.  This evidence outweighs the Veteran's statement that his symptoms began shortly after service.  

Hence, the preponderance of the evidence is against the claim of service connection for peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities, there is no doubt to be resolved; and service connection for peripheral neuropathy of the upper and lower extremities is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral cervical radiculopathy associated with the service-connected cervical spinal stenosis is granted.  

Service connection for bilateral lumbosacral radiculopathy, associated with the service-connected lumbar spinal stenosis is granted.

Service connection for peripheral neuropathy of the upper right extremity is denied.  

Service connection for peripheral neuropathy of the upper left extremity is denied.  

Service connection for peripheral neuropathy of the lower right extremity is denied. 

Service connection for peripheral neuropathy of the lower left extremity is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


